Mr. Presiding Justice Thompson delivered the opinion of the court. 3. Insurance, § 479*—when company bound by acts of adjuster. An Insurance company is bound by the acts of its adjuster within the scope of his authority. 4. Insurance, § 458*—when company estopped to deny lack of notice of loss. Where an insurance company sends an agent to adjust a 'loss, it is estopped to subsequently deny that it had proper notice of the loss. 5. Insurance, § 444*—what constitutes notice to company of loss. Notice to the adjuster of an insurance company as to a loss under a policy is notice to the company. 6. Insurance, § 458*—when failure to make proofs of loss in time is no defense. Where the adjuster of an insurance company, after notice of a loss, represented to the insured that his wife was ill and that he would come shortly and get the loss settled, and the insured was thereby misled until the time fixed in the policy for making proof of the loss had elapsed, held that the company could not escape liability under the policy on the ground such proof was not made within such time.